DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 33, 41, 59, 67 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
With regards to Applicant’s argument directed to that the second anchor component 118 of Yuan is formed integrally and not detachable from driver 110. The office is of the position that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. According, a PHOSITA at the time of the invention was made would have been motivated to construct the second anchor component 118 and driver 110 as separate components and connect them together to form a unitary construct.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33 – 48 and 59 – 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuan et al. (US Pub. 2003/0125749 A1) in views of Stone et al. (US Pub. 2006/0247642 A1) and Steiner et al. (US Pat. 5499984).

    PNG
    media_image1.png
    297
    607
    media_image1.png
    Greyscale

Claim 33, Yuan discloses a device capable for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the cannulated shaft [Fig.3], the first anchor component including: 
a plurality of coils [at least two turns of threads 132] defining at least one opening between adjacent coils [defined by at least a portion of the cavity between threads], each one of the plurality of coils at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 
at least one drive surface extending longitudinally along at least a portion of the first anchor component [defined by at least a portion of the hexagonal shape defined in the cannulation 138, defining a drive surface]; and 
a second anchor component [at least a portion of 118], distinct and separate from, and coupled to the cannulated shaft distally of, the first anchor component, without a fastening component directly fastening the first anchor component to the second anchor component [wherein at least a portion of 118, is distinct and separate from, and coupled to the shaft distally of the first anchor component, and wherein the first and second components are not directly fastened to one another, Figs. 2 – 3], such that, when in use, a gap is formed between the first anchor component and the second anchor component [Fig.3 to Yuan, above], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the cannulated shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed]; and
wherein a distal face of the second anchor component does not define a plurality of cutting features [Fig.3 to Yuan, above].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 34) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 35) Yuan discloses wherein the cannulated shaft receives an entire length of the at least one drive surface [wherein the at least a portion of shaft 116 extends an entire length of the at least a portion of anchor 130].  
(as of claim 36) Yuan discloses wherein the first anchor component is slidably disposed on the cannulated shaft [Fig.3].  
(as of claims 37 – 38) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 39) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the at least one drive surface intersects and contacts at least two of the coils and wherein the at least one opening being in communication with an interior volume of the anchor.

    PNG
    media_image2.png
    425
    1266
    media_image2.png
    Greyscale

Stone teaches an analogous device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] including coils [at least two of threads 114] defining at least one opening [defined by at least a portion of the cavity between adjacent coils] in communication with an interior volume of the anchor [through apertures 112] and at least one drive surface [defined by at least a portion of one of or by the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by the intersection of at least one rib 118 or lobe 119 and inner surface 117, or at least a groove portion defined on at least one of the lobes 119] extending longitudinally along at least a portion of the anchor component and intersecting and contacting at least two of the coils [wherein an axial portion of the identified drive surface, extends longitudinally, intersects and contact at least two coils 114, ¶56, Figs. 3D and 4E].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one portion of or by the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
The combination of Yuan and Stone discloses the preceding limitations.
Yuan does not disclose wherein the second anchor component, defining a rotary components, is detachable from the driver.
Steiner teaches an analogous device [abstract, Figs. 1 – 9] comprising a rotary head / component [20] being detachable from a driver [30] through a connector or alternatively the rotary head may be fixed to the shaft [col.4/I.12 – col.5/I.47].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the shaft 116 and the second anchor 118 of Yuan as detachable components with a connector therebetween in view of Steiner. One would have been motivated to do so in order to provide a device that allows the user replacing its components individually without the need for replacing the whole device in case of defects, and that make it easier to properly clean and sterilize the components after use [Steiner, Col.1/I.15 – Col.2/I.17], and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Claim 40, the combination of Yuan, Stone and Steiner discloses the limitations of claim 33, as above.
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the anchor component of Yuan having a desired material, i.e. non-absorbable material in view of Stone. One would have been motivated to do so in order to provide the anchor component having a desired strength sufficient for the intended use to thereby expedite the process of healing, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 41, Yuan discloses a device for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the cannulated shaft [Fig.3], the first anchor component including: 
a helicoil portion having at least one helical thread [at least a portion of the anchor including at least two turns of threads 132, defines a helicoil portion] defining at least one opening between adjacent turns of the at least one helical thread [defined by at least a portion of the cavity between threads], each turn of the at least one helical thread at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 
at least one drive surface extending longitudinally along at least a portion of the helicoil portion [defined by at least a portion of the hexagonal shape defined in the cannulation 138, defining a drive surface]; and 
a second anchor component [at least a portion of 118], distinct and separate from, and coupled to the cannulated shaft distally of, the first anchor component, without a fastening component directly fastening the first anchorApplication No. 16/206,046 component Amendment and Response dtd. 12/13/2 1Response to Office Action of 10/1/21to the second anchor component [wherein at least a portion of 118, is distinct and separate from, and coupled to the shaft distally of the first anchor component, and wherein the first and second components are not directly fastened to one another, Figs. 2 – 3], such that, when in use, a gap is formed between the first anchor component and the second anchor component [Fig.3 to Yuan, above], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the cannulated shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed]; and
wherein a distal face of the second anchor component does not define a plurality of cutting features [Fig.3 to Yuan, above].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 42) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 43) Yuan discloses wherein the cannulated shaft receives an entire length of the at least one drive surface [wherein the at least a portion of shaft 116 extends an entire length of the at least a portion of anchor 130].  
(as of claim 44) Yuan discloses wherein the first anchor component is slidably disposed on the cannulated shaft [Fig.3].  
(as of claims 45 – 46) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 47) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening, and wherein the at least one drive surface intersects and contacts at least two of the coils and wherein the at least one opening being in communication with an interior volume of the anchor.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] having helicoil portion including coils [at least a portion of the anchor component having at least two of threads 114, defines a helicoil portion] defining at least one opening [defined by at least a portion of the cavity between adjacent coils] in communication with an interior volume of the anchor [through apertures 112], wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening [wherein at least a portion of the anchor includes through apertures 112, defining no root along at least a portion between the coils 114], and at least one drive surface [defined by at least a portion of one of the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by the intersection of at least one rib 118 or lobe 119 and inner surface 117, or at least a groove portion defined on at least one of the lobes 119] extending longitudinally along at least a portion of the anchor component and intersecting and contacting at least two of the coils [wherein an axial portion of the identified drive surface, extends longitudinally, intersects and contact at least two coils 114, ¶56, Figs. 3D and 4E].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
The combination of Yuan and Stone discloses the preceding limitations.
Yuan does not disclose wherein the second anchor component, defining a rotary components, is detachable from the driver.
Steiner teaches an analogous device [abstract, Figs. 1 – 9] comprising a rotary head / component [20] being detachable from a driver [30] through a connector or alternatively the rotary head may be fixed to the shaft [col.4/I.12 – col.5/I.47].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the shaft 116 and the second anchor 118 of Yuan as detachable components with a connector therebetween in view of Steiner. One would have been motivated to do so in order to provide a device that allows the user replacing its components individually without the need for replacing the whole device in case of defects, and that make it easier to properly clean and sterilize the components after use [Steiner, Col.1/I.15 – Col.2/I.17], and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Claim 48, the combination of Yuan, Stone and Steiner discloses the limitations of claim 41, as above.
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the anchor component of Yuan having a desired material, i.e. non-absorbable material in view of Stone. One would have been motivated to do so in order to provide the anchor component having a desired strength sufficient for the intended use to thereby expedite the process of healing, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 59, Yuan discloses a device for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the cannulated shaft [Fig.3], the first anchor component including: 
a plurality of coils [at least two turns of threads 132] defining at least one opening between adjacent coils [defined by at least a portion of the cavity between threads], each one of the plurality of coils at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 
at least one drive surface extending longitudinally along at least a portion of the first anchor component [defined by at least a portion of the hexagonal shape defined in the cannulation 138, defining a drive surface]; and 
a second anchor component [at least a portion of 118], distinct and separate from, and coupled to the cannulated shaft distally of, the first anchor component, without a fastening component directly fastening the first anchor component to the second anchor component [wherein at least a portion of 118, is distinct and separate from, and coupled to the shaft distally of the first anchor component, and wherein the first and second components are not directly fastened to one another, Figs. 2 – 3], such that a gap is formed between first anchor component and the second anchor component [Fig.3 to Yuan, above], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the cannulated shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed]; and
wherein a distal face of the second anchor component does not define a plurality of cutting features [Fig.3 to Yuan, above].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 60) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 61) Yuan discloses wherein the cannulated shaft receives an entire length of the at least one drive surface [wherein the at least a portion of shaft 116 extends an entire length of the at least a portion of anchor 130].  
(as of claim 62) Yuan discloses wherein the first anchor component is slidably disposed on the cannulated shaft [Fig.3].  
(as of claims 63 – 64) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 65) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the at least one drive surface intersects and contacts at least two of the coils and wherein the at least one opening being in communication with an interior volume of the anchor.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] including coils [at least two of threads 114] defining at least one opening [defined by at least a portion of the cavity between adjacent coils] in communication with an interior volume of the anchor [through apertures 112] and at least one drive surface [defined by at least a portion of one of the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by the intersection of at least one rib 118 or lobe 119 and inner surface 117, or at least a groove portion defined on at least one of the lobes 119] extending longitudinally along at least a portion of the anchor component and intersecting and contacting at least two of the coils [wherein an axial portion of the identified drive surface, extends longitudinally, intersects and contact at least two coils 114, ¶56, Figs. 3D and 4E].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
The combination of Yuan and Stone discloses the preceding limitations.
Yuan does not disclose wherein the second anchor component, defining a rotary components, is detachable from the driver.
Steiner teaches an analogous device [abstract, Figs. 1 – 9] comprising a rotary head / component [20] being detachable from a driver [30] through a connector or alternatively the rotary head may be fixed to the shaft [col.4/I.12 – col.5/I.47].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the shaft 116 and the second anchor 118 of Yuan as detachable components with a connector therebetween in view of Steiner. One would have been motivated to do so in order to provide a device that allows the user replacing its components individually without the need for replacing the whole device in case of defects, and that make it easier to properly clean and sterilize the components after use [Steiner, Col.1/I.15 – Col.2/I.17], and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Claim 66, the combination of Yuan, Stone and Steiner discloses the limitations of claim 59, as above.
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the anchor component of Yuan having a desired material, i.e. non-absorbable material in view of Stone. One would have been motivated to do so in order to provide the anchor component having a desired strength sufficient for the intended use to thereby expedite the process of healing, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 67, Yuan discloses a device for use in a surgical repair [abstract, Figs. 1 – 3] comprising: 
an inserter [at least a portion of 110] comprising a cannulated shaft extending from a proximal end to a distal end along a longitudinal axis [defined by at least a longitudinal portion of 116 of cannulated driver 110 extending between two portions defining distal and proximal ends, ¶18]; and 
an anchor [130 alone or in combination with 118] comprising: 
a first anchor component [at least a portion of 130] coupled to the cannulated shaft [Fig.3], the first anchor component including: 
a helicoil portion having at least one helical thread [at least a portion of the anchor including at least two turns of threads 132, defines a helicoil portion] defining at least one opening between adjacent turns of the at least one helical thread [defined by at least a portion of the cavity between threads], each turn of the at least one helical thread at a distal end of the first anchor component extending 360 degrees around a central cannulation extending through the first anchor component [at least a distal portion of anchor 130 has helical threads 132 extending 360 degrees around central cannulation 138]; and 
at least one drive surface extending longitudinally along at least a portion of the helicoil portion [defined by at least a portion of the hexagonal shape defined in the cannulation 138, defining a drive surface]; and 
a second anchor component [at least a portion of 118], distinct and separate from, and coupled to the cannulated shaft distally of, the first anchor component, without a fastening component directly fastening the first anchorResponse to Office Action of 10/1/21 component to the second anchor component [wherein at least a portion of 118, is distinct and separate from, and coupled to the shaft distally of the first anchor component, and wherein the first and second components are not directly fastened to one another, Figs. 2 – 3], such that a gap is formed between the first anchor component and the second anchor component [Fig.3 to Yuan, above], the second anchor component including: 
a longitudinally extending portion having a distal end and a proximal end [wherein at least a portion of 118 is elongated and extends between two portions defining distal and proximal ends]; and 
a portion that contacts the cannulated shaft [a proximal portion of anchor component 118 contacts at least a portion of shaft 116]; 
wherein the second anchor component is configured to remain in a repair site after a surgical repair is completed [the office is of the position that this limitation does not add specific structure to the claimed second anchor component to be distinguished from that disclosed by Yuan, and therefore, the component of Yuan is asserted to be capable of performing the claimed function for having a substantially identical structure to that claimed]; and
wherein a distal face of the second anchor component does not define a plurality of cutting features [Fig.3 to Yuan, above].
{It has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.}
(as of claim 68) Yuan discloses wherein the at least one drive surface extends an entire length of the first anchor component [wherein the at least one drive surface extends an entire length of the at least a portion of anchor 130].  
(as of claim 69) Yuan discloses wherein the cannulated shaft receives an entire length of the at least one drive surface [wherein the at least a portion of shaft 116 extends an entire length of the at least a portion of anchor 130].  
(as of claim 70) Yuan discloses wherein the first anchor component is slidably disposed on the cannulated shaft [Fig.3].  
(as of claims 71 – 72) Yuan discloses wherein the at least one drive surface occupies less than 50% or 20% of the at least one opening between the adjacent coils [Fig.3, wherein the drive surface does not occupy any of the at least a portion of the cavity between adjacent coils 132, defining the at least one opening].  
(as of claim 73) Yuan discloses wherein the first anchor component comprises absorbable material [abstract].  
Yuan does not disclose wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening, and wherein the at least one drive surface intersects and contacts at least two of the coils and wherein the at least one opening being in communication with an interior volume of the anchor.
Stone teaches a device [abstract, Figs. 3 – 7, Figs.3 to Stone above] comprising an inserter [160 alone or in combination with plug 150] having a shaft [at least a portion of 162 alone or in combination with plug 150] configured to receive at least a drive surface portion of the anchor, defining an entire length [Figs.3 and 7, ¶52 and ¶59], and an anchor [102] comprising an anchor component [at least a portion of 102] having helicoil portion including coils [at least a portion of the anchor component having at least two of threads 114, defines a helicoil portion] defining at least one opening [defined by at least a portion of the cavity between adjacent coils] in communication with an interior volume of the anchor [through apertures 112], wherein the helicoil portion does not include any root between the turns of the thread where the at least one helical thread defines the at least one opening [wherein at least a portion of the anchor includes through apertures 112, defining no root along at least a portion between the coils 114], and at least one drive surface [defined by at least a portion of one of the ribs 118 or lobes 119, at least a portion of inner surface 117 between adjacent ribs 118 or lobes 119, at least a portion by the intersection of at least one rib 118 or lobe 119 and inner surface 117, or at least a groove portion defined on at least one of the lobes 119] extending longitudinally along at least a portion of the anchor component and intersecting and contacting at least two of the coils [wherein an axial portion of the identified drive surface, extends longitudinally, intersects and contact at least two coils 114, ¶56, Figs. 3D and 4E].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan and Stone, and construct the first anchor component of Yuan from threads and at least one lobe or rib forming an open structure frame in view of Stone, and construct the inserter of Yuan having at least one drive surface corresponding to the at least one rib or lobe in view of Stone. One would have been motivated to do so in order to provide an anchor component that facilitates tissue ingrowth or outgrowth through the anchor component to thereby enhance the connection between the anchor component and the surrounding tissue, and to provide the inserter with drive surface corresponding to that of the anchor component to facilitate driving the anchor into tissue [Stone, ¶56]. 
The combination of Yuan and Stone discloses the preceding limitation.
Yuan does not disclose wherein the second anchor component, defining a rotary components, is detachable from the driver.
Steiner teaches an analogous device [abstract, Figs. 1 – 9] comprising a rotary head / component [20] being detachable from a driver [30] through a connector or alternatively the rotary head may be fixed to the shaft [col.4/I.12 – col.5/I.47].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the shaft 116 and the second anchor 118 of Yuan as detachable components with a connector therebetween in view of Steiner. One would have been motivated to do so in order to provide a device that allows the user replacing its components individually without the need for replacing the whole device in case of defects, and that make it easier to properly clean and sterilize the components after use [Steiner, Col.1/I.15 – Col.2/I.17], and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  
Claim 74, the combination of Yuan, Stone and Steiner discloses the limitations of claim 67, as above.
Yuan does not disclose wherein the first anchor component comprises non-absorbable material.
Stone teaches wherein the anchor can be formed of any biocompatible material, i.e. metal [¶52].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Yuan, Stone and Steiner, and construct the anchor component of Yuan having a desired material, i.e. non-absorbable material in view of Stone. One would have been motivated to do so in order to provide the anchor component having a desired strength sufficient for the intended use to thereby expedite the process of healing, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775